DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 13-25, has been entered and acknowledged by the Examiner.  Claims 13-25 are pending.
Response to Arguments
Applicant's arguments with respect to claims 13-25 have been considered, but claim 22 has not been argued. Rejection of claim 22 is sustained.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzgerald et al. (Us Pub. 2008/0046708, hereinafter “Fitzgerald”) in view of Arrasvuori (US Pub. 2013/0103680, hereinafter “Arrasvuori’).

Regarding claim 22, Fitzgerald discloses a communication device connected to a content-centric network comprising: a controller configured to generate an interest to which search criteria set information including a search criteria set and search target ID information are added, the search target ID information identifying a search target and being an image of the search target (¶ [0040], it may search for an OS image that was constructed for a computer having the same CPU model, clock speed and memory size. As another example, server 200 may search for an OS image constructed for the same manufacturer and model identifier as target ID);
a transmitter for transmitting the interest to the content-centric network (Fig. 2); and a receiver configured to communicate with a different communication device connected to the content-centric network, wherein the different communication performs a search process on contents stored in the different communication device, aiming to find one or more contents which meet the search criteria set (Fig. 2, a network system for searching), and
a matching process for verifying whether an image of the content found in the search process matches the image of the search target added to the interest to acquire a content including the image of the search target, and wherein the receiver receives the acquired content including the image of the search target from the different communication device (¶¶ [0029], [0032], matching to verifying the matching result).
While Fitzgerald discloses searching image object, Fitzgerald does not explicitly disclose image file (as in picture format), Arrasvuori, to further include all type of images, discloses search image (¶ [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arrasvuori into Fitzgerald to include search criterion of all image types as allowed by the technology to include all information or metadata associated with the image files in the advanced search string.

Allowable Subject Matter
Claims 13-21 and 23-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meredith et al. disclose method and apparatus for image collection and analysis. (US Pub. 2015/0092979).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154